Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] is incomplete missing application / patent numbers.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsett (US 2017/0341504).
	Re claim 1, Dorsett teaches an electric vehicle (generally 100, figures 1-5A, etc.), comprising: a frame (not numbered), a set of wheels (generally 110), and a bucket (generally 112); and an electric propulsion system (generally 115,120,125,130,135,etc.) comprising one or more electric motors (generally 130,130a-d, [0032,0035,0034]) and one or more electric power sources (generally 135,120,etc.) configured to deliver power to the one or more electric motors; the electric vehicle having a payload capacity (inherent property), the payload capacity being a weight of material that can be loaded into the bucket and transported by the electric vehicle. Dorsett does not limit the payload capacity and it would have been obvious to one of ordinary skill in the art prior to filing to have made Dorsett as claimed including having any desired capacity including at least approximately 10 metric tons or any other desired capacity, etc. to handle expected operating conditions of a given situational need.
 	Re claims 7-9, Dorsett does not limit the dimensions nor capacity, etc. and it would have been obvious to one of ordinary skill in the art to have modified Dorsett as claimed or any other dimensions /capacity, etc. to handle the needs of a given situation or maximize efficiency in a given situation/ available space.

Claims 2-6,10-20, are rejected under 35 U.S.C. 103 as being unpatentable over Dorsett (US 2017/0341504) in view of Apel (US 2,711,257)
 	Re claim 2, Dorsett teaches the vehicle has a front end and a rear end; wherein the bucket is connected to the frame at the front end of the vehicle; wherein the set of wheels includes a pair of front tires proximate the front end of the vehicle, and a pair of rear tires proximate the rear end of the vehicle. Dorsett does not teach the front tires are larger than the rear tires. However, this is already known in the art as shown by Apel (11,figure 1) to improve stability & prevent tipping (column 2, lines 54-56) and it would have been obvious to one of ordinary skill in the art before filing to have modified Dorsett as claimed in order to prevent tipping and improve stability.
 	Re claim 3, Dorsett does not limit the payload capacity & tires. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Dorsett as claimed including having any desired capacity, etc. to handle expected operating conditions of a given situational need.
 	Re claim 4, Dorsett teaches the one or more electric power sources (generally 135,120,130,130a-d, [0032,0035,0034]) include a first power source configured to deliver power to the front tires and a second power source configured to deliver power to the rear tires. It is believed that Dorsett operates as claimed, but as there are various abilities mentions, for sake of completeness and clarity it would have been obvious to one of ordinary skill in the art prior to filing to have modified Dorsett as claimed in order have dedicated power sources etc. for the front tires and for the rear tires in order to allow greater individual controls over the operation of the vehicle systems as well as not having everything on a single power source that might be overwhelmed and fail as well as having a backup power source.
 	Re claims 5-6, Dorsett teaches the frame proximate the rear tires configured to provide better rear visibility (figures 1-3 , especially figure 2) shows angled frame features (which meet battery pack(s) angled sides, etc.) & as already modified would provide visibility as claimed or any other desired visibility desired for a given situational need.
 	Re claim 10, Dorsett does not mention the bucket is attached to the frame via a linkage that includes a trunnion mounted hydraulic lift cylinder. However, this is already known in the art as shown for example by Apel (figures 1-4, bucket 20, cylinders 49 (etc.), trunnions 51,52, etc.) to allow different movement profiles. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Dorsett as claimed in order to allow varied movement profiles as needed for a desired situational need.
 	Re claims 11-15,17-20, Dorsett teaches an electric vehicle (generally 100, figures 1-5A, etc.), comprising: a frame (not numbered), a set of wheels (generally 110), and a bucket (generally 112); and an electric propulsion system (generally 115,120,125,130,135,etc.) comprising one or more electric motors (generally 130,130a-d, [0032,0035,0034]) and one or more electric power sources (generally 135,120,etc.) configured to deliver power to the one or more electric motors; the electric vehicle having a payload capacity (inherent property), the payload capacity being a weight of material that can be loaded into the bucket and transported by the electric vehicle. 
 	Dorsett does not limit the payload capacity, dimensions, tires, etc. and it would have been obvious to one of ordinary skill in the art to have modified Dorsett as claimed or any other dimensions /capacity, etc. to handle the needs of a given situation or maximize efficiency in a given situation/ available space.
Dorsett teaches the vehicle has a front end and a rear end; wherein the bucket is connected to the frame at the front end of the vehicle; wherein the set of wheels includes a pair of front tires proximate the front end of the vehicle, and a pair of rear tires proximate the rear end of the vehicle. Dorsett does not teach the front tires are larger than the rear tires. However, this is already known in the art as shown by Apel (11,figure 1) to improve stability & prevent tipping (column 2, lines 54-56) and it would have been obvious to one of ordinary skill in the art before filing to have modified Dorsett as claimed in order to prevent tipping and improve stability.
  	
 	Dorsett teaches the one or more electric power sources (generally 135,120,130,130a-d, [0032,0035,0034]) include a first power source configured to deliver power to the front tires and a second power source configured to deliver power to the rear tires. It is believed that Dorsett operates as claimed, but as there are various abilities mentions, for sake of completeness and clarity it would have been obvious to one of ordinary skill in the art prior to filing to have modified Dorsett as claimed in order have dedicated power sources etc. for the front tires and for the rear tires in order to allow greater individual controls over the operation of the vehicle systems as well as not having everything on a single power source that might be overwhelmed and fail as well as having a backup power source.
 	Dorsett teaches the frame proximate the rear tires configured to provide better rear visibility (figures 1-3 , especially figure 2) shows angled frame features (which meet battery pack(s) angled sides, etc.) & as already modified would provide visibility as claimed or any other desired visibility desired for a given situational need.
 	Re claim 16, Dorsett does not mention the bucket is attached to the frame via a linkage that includes a trunnion mounted hydraulic lift cylinder. However, this is already known in the art as shown for example by Apel (figures 1-4, bucket 20, cylinders 49 (etc.), trunnions 51,52, etc.) to allow different movement profiles. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Dorsett as claimed in order to allow varied movement profiles as needed for a desired situational need.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gotz teaches having motors (generally 15) on wheels (figures 1-2).
Doresett’634 (figures 1-5) teaches a similar electric vehicle (100) with multiple energy storages (135), bucket 112, multiple motors (130).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/         Primary Examiner, Art Unit 3652